Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 1 of 21 PageID #: 1366



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X

RAFAEL THEN,

                    Petitioner,
                                               MEMORANDUM AND ORDER

           -against-                           19-CV-1618(KAM)


WILLIAM F. KEYSER,

                    Respondent.

----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

           Petitioner Rafael Then (“Petitioner” or “Mr. Then”),

proceeding pro se, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging the constitutionality

of his conviction in New York state court for robbery in the

first degree and robbery in the second degree.          (See generally

ECF No. 1, Petition for Writ of Habeas Corpus (“Pet.”).)            Mr.

Then asserts that his constitutional right to a fair trial was

violated for two reasons: (1) he was forced to wear prison-

issued orange pants for part of voir dire and jury selection;

and (2) the state trial court admitted prejudicial testimony

from his ex-girlfriend, who testified that she frequently

observed Mr. Then with a gun around the time of the robbery.

For the reasons herein, Mr. Then’s petition is respectfully

DENIED in its entirety.


                                     1
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 2 of 21 PageID #: 1367



                                Background

           Mr. Then was convicted in 2012 of two counts of

robbery following a jury trial.        (ECF No. 7, Affidavit and

Memorandum of Law in Opposition to Petition (“Opp. Aff.” and

“Opp. Mem.”), ¶¶ 6-7.)      As a previous violent felony offender,

he was sentenced to concurrent terms of imprisonment of twenty-

three years for the first-degree robbery conviction and twelve

years for the second-degree robbery conviction, with a five-year

term of post-release supervision to follow.          (Id. ¶ 7.)

   I.    Commission of the Crime

           According to the testimony at trial, on October 15,

2006, Mr. Then pointed a gun at an employee of the Baron Auto

Mall car dealership in Queens County, New York, and demanded the

keys to a black 2003 Lexus GS 300 automobile.          (Id. ¶ 2.)    On

October 27, 2006, police discovered the stolen automobile near

173rd Street and Clay Avenue in Bronx County, New York.            (State

Court Record, Trial Transcript (“Tr.”), 1 at 73.)         Police watched

the vehicle, and arrested Mr. Then after witnessing him unlock

and enter it.    (Opp. Aff. ¶ 2.)      Police recovered the keys to

the stolen vehicle in Mr. Then’s possession.          (Id.)   Mr. Then



1 The full record of Petitioner’s state court proceedings was filed by

Respondent as seven separate documents. (See ECF Nos. 8, 8-1, 8-2, 8-3, 8-4,
8-5, and 8-6.) Throughout this Memorandum and Order, citations to the
transcripts of those proceedings cite the internal page numbers of the
particular transcript, not the ECF page number that appears on the as-filed
version.

                                     2
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 3 of 21 PageID #: 1368



was indicted on charges of robbery in the first degree, New York

Penal Law § 160.15[4], and robbery in the second degree, New

York Penal Law § 160.10[3], and ultimately went to trial on

those charges in the Queens County Supreme Court in May of 2012.

(Id. ¶ 3.)

   II.   Jury Selection

           Prior to the start of jury selection, Mr. Then, who

was using a wheelchair at the time due to an injury, informed

the court that he was forced to remain in the “bullpen” at the

courthouse for several days, and that he was not afforded an

opportunity to sleep in a bed, make a phone call, shower, or

change clothes.     (State Court Record, May 17, 2012 Transcript

(“May 17 Tr.”), at 30-31.)       Mr. Then said he was “told to

basically put on orange pants and come to court . . ., but when

[he] [got] [t]here [he] [would be] able to change into

clothes . . . .”     (Id. at 31.)    However, Mr. Then did not “have

any clothes because [he] [was] [un]able to get a visit.”            (Id.)

Mr. Then argued that he was not presentable for the jury that

was going to be selected, and that he “look[ed] crazy” “in

orange pants,” and he asked the court for a postponement of

proceedings until the following Monday.         (Id. at 32.)     The court

denied his request, noting that “99 percent of the people who

[were] [t]here [that day] [would not] be [t]here” for trial.

(Id.)


                                     3
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 4 of 21 PageID #: 1369



            Mr. Then persisted in his objection to having to wear

the orange pants, but the court reiterated that it was

acceptable for him to do so for a portion of jury selection, so

long as Mr. Then was seated in the furthest possible position

from the prospective jurors, where his wheelchair would be

pushed under the table far enough so that the prospective jurors

could not see his pants.      (Id. at 38.)     Mr. Then’s counsel also

noted his objection to this ruling, and likewise requested an

adjournment to allow Mr. Then to make himself presentable.            (Id.

at 39.)   The court, noting that Mr. Then’s case was “one of the

oldest cases in” the courthouse, declined to adjourn jury

selection.    (Id. at 39-40.)     The court proceeded with jury

selection for the remainder of the afternoon. (Id.)           Petitioner

does not contend that he was required to wear prison-issued

clothing at any other proceeding, other than during the first

day of jury selection, which began after lunch and continued

until the end of the day.       (See Pet. at 5.)

   III. Trial and Sentence

            At trial, without objection from Petitioner, the

prosecution elicited testimony from Mr. Then’s girlfriend at the

time of the robbery, Shyrlen Zavala (“Ms. Zavala”), that she

observed Mr. Then with a gun during the month of October 2006,

and a black Lexus automobile a few days after the robbery

occurred.    (See Tr. at 103-108.)       Prior to trial, defense


                                     4
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 5 of 21 PageID #: 1370



counsel had opposed the introduction of her testimony regarding

Mr. Then’s possession of the vehicle on the ground that it was

overly prejudicial.     (See State Court Record, May 18, 2012

Transcript (“May 18 Tr.”), at 162-63; May 17 Tr. at 27.)            The

court allowed Ms. Zavala’s testimony.         (Id.)   Ms. Zavala

testified that she first observed Mr. Then with the black Lexus

approximately a week and a half before his arrest in Bronx

County on October 27, 2006, and that she observed him with a gun

“every time” she was with him starting on October 4, 2006.            (Id.

at 103-06.)    Furthermore, over Mr. Then’s pre-trial opposition,

the court allowed the police officers who arrested him to

testify that they found a gun in his possession upon his arrest.

(Id. at 162-63; see May 17 Tr. at 20, 26-27.)

           In addition to testimony from Ms. Zavala and from the

police officers, Shelton Phillips (“Mr. Phillips”) testified at

trial that he was working at the Baron Auto Dealership on

October 15, 2006, when the Lexus was stolen.          (Tr. at 26-33.)

Mr. Phillips identified Mr. Then as the person who pointed a gun

at him and demanded the keys to the Lexus.          (Id. at 33.)

           Several other police officers also testified at trial.

Police officer Ankur Joshi (“Officer Joshi”) testified that he

responded to a call at the Baron Auto Dealership on the date of

the robbery.    (Id. at 67-68.)     Officer Joshi said that he

recorded the make and model of the stolen vehicle, as well as


                                     5
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 6 of 21 PageID #: 1371



the Vehicle Identification Number, and a description of the

robber.    (Id. at 69-70.)     Detective Victor Herrera testified

about reviewing surveillance video footage at the Baron Auto

Mall that showed the robber pointing a gun at Mr. Phillips, and

taking the car.     (Id. at 135-48.)     Retired police officer

Brendan Sullivan testified that he logged the car into evidence,

and he confirmed the make and Vehicle Identification Number.

(Id. at 170).

            The jury convicted Mr. Then of first-degree robbery

and second-degree robbery on May 23, 2012.          On June 7, 2012, Mr.

Then was sentenced to concurrent sentences of twenty-three years

(for first-degree robbery) and twelve years (for second-degree

robbery), along with a five-year term of post-release

supervision.

   IV.    Procedural History

            Mr. Then appealed his conviction and sentence to the

Appellate Division, Second Department, arguing that: (1) he was

denied his right to a fair trial because he was made to wear

orange pants for part of voir dire and jury selection; (2) the

trial court erred when it admitted testimony from his ex-

girlfriend regarding her observance of Mr. Then with a gun; (3)

the prosecutor’s summation deprived him of a fair trial when he

suggested that Mr. Then was the cause of the years-long delay

between the robbery and the trial; and (4) his sentence was


                                     6
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 7 of 21 PageID #: 1372



excessive.    (Opp. Aff. ¶ 8.)     The Appellate Division, Second

Department affirmed his conviction and sentence.           See generally

People v. Then, 128 A.D.3d 864 (N.Y. App. Div. 2015).

           Mr. Then was granted permission to appeal to the New

York Court of Appeals, and through assigned counsel, Mr. Then

raised the issue of his orange prison pants during jury

selection.    (Opp. Aff. ¶ 11.)     With leave of the Court of

Appeals, he subsequently filed a pro se supplemental brief

raising the issue of the trial court’s admission of Ms. Zavala’s

testimony regarding the gun.       (Id.)   The Court of Appeals

affirmed Mr. Then’s conviction on February 9, 2017.           See

generally People v. Then, 28 N.Y.3d 1170 (N.Y. 2017).            The Court

of Appeals held that “there [was] no evidence that

[Petitioner’s] orange correctional pants were visible to the

jury[,] and the clothing that was visible to the jury was

clearly not identifiable as correctional garb.”          Id. at 1173.

In addition, the Court of Appeals found that Mr. Then’s argument

regarding the admission of the testimony of Ms. Zavala,

regarding her observation of Mr. Then with a gun, was

unpreserved for appellate review.        Id.

           On February 6, 2018, Mr. Then, acting pro se, filed a

coram nobis petition, arguing that his appellate counsel was

ineffective.    (Opp. Aff. ¶ 13.)      The Appellate Division denied

the application on September 12, 2018.         (Id. ¶ 14.)    Mr. Then


                                     7
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 8 of 21 PageID #: 1373



sought leave to appeal the denial to the Court of Appeals, and

the Court of Appeals denied his request on January 7, 2019.

(Id. ¶ 15.)

           Mr. Then timely filed the instant petition with this

court on March 15, 2019.      Mr. Then asserts the same two grounds

for relief that he attempted to raise before the Court of

Appeals during his direct appeal: (1) he was denied his right to

a fair trial because he was required to wear orange pants at the

start of jury selection; and (2) the trial court erred in

admitting testimony from Ms. Zavala regarding her observation of

Mr. Then with a gun around the time of the robbery.           Respondent

opposed the petition (ECF No. 7, Opp. Mem.), and Petitioner

filed a reply (ECF No. 13, Petitioner’s Affidavit in Reply to

Opposition to Petition; ECF No. 14, Memorandum of Law in Reply

to Opposition to Petition (“Reply”)).

                              Legal Standard

           Pursuant to 28 U.S.C. § 2254 (“Section 2254”), a

district court shall issue a writ of habeas corpus to an

individual in state custody “only on the ground that he is in

custody in violation of the Constitution or law or treaties of

the United States.”     28 U.S.C. § 2254(a).      A district court may

only issue such a writ if the state court adjudication (1)

“resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as


                                     8
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 9 of 21 PageID #: 1374



determined by the Supreme Court of the United States”; or (2)

“resulted in a decision that was based on an unreasonable

determination of the facts in light of evidence presented in the

State court proceeding.”      28 U.S.C. § 2254(d); see also

Lindstadt v. Keane, 239 F.3d 191, 198 (2d Cir. 2001).

           In order to find that a state court adjudication was

“contrary to” a United States Supreme Court holding, the federal

habeas court must conclude that the state court either arrived

at a conclusion that was the “opposite” of the conclusion

reached by the Supreme Court on a question of law, or “decide[d]

a case differently than th[e Supreme] Court has on a materially

indistinguishable set of facts.”         Williams v. Taylor, 529 U.S.

362, 412-13 (2000).     In order to hold that the state court’s

adjudication constituted “an unreasonable application of” a

Supreme Court holding, the federal district court must conclude

that “the state court identifie[d] the correct governing legal

principle from th[e Supreme] Court’s decisions but unreasonably

applie[d] the principle to the facts of the prisoner’s case.”

Id. at 413.    “[T]his standard is difficult to meet . . . because

it was meant to be.”      Harrington v. Richter, 562 U.S. 86, 102

(2011).   “[F]ederal habeas relief functions . . . not as a means

of error correction,” but rather “as a guard against extreme

malfunctions in the state criminal justice systems.”           Greene v.

Fisher, 565 U.S. 34, 43 (2011).


                                     9
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 10 of 21 PageID #: 1375



            In reviewing the instant petition, the court is

mindful that Petitioner is proceeding pro se, and thus reviews

the petition “with a lenient eye.”         Williams v. Kullman, 722

F.2d 1048, 1050 (2d Cir. 1983); see also Erickson v. Pardus, 551

U.S. 89, 94 (2007) (“A document filed pro se is ‘to be liberally

construed,’ and a ‘pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings

drafted by lawyers.’”) (quoting Estelle v. Gamble, 429 U.S. 97,

106 (1976)).     Therefore, the court interprets the petition as

raising the strongest arguments it suggests.          Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009); see also Martin v. United

States, 834 F. Supp. 2d 115, 119 (E.D.N.Y. 2011).

                                 Discussion

   I.    Exhaustion of Ground Two (Admission of Ms. Zavala’s Trial
         Testimony Regarding the Gun)

            Respondent argues that Petitioner only exhausted his

first asserted ground for relief, regarding the orange prison

pants, but failed to exhaust the admission of Ms. Zavala’s

testimony regarding his possession of a gun around the time of

the robbery.     (Opp. Mem. at 6-8.)

            “An application for a writ of habeas corpus on behalf

of a person in custody pursuant to the judgment of a State court

shall not be granted unless it appears that the applicant has

exhausted the remedies available in the courts of the State.”



                                     10
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 11 of 21 PageID #: 1376



28 U.S.C. § 2254(b)(1)(A).       Prior to filing the instant

petition, during his direct appeal, Mr. Then was granted leave

by the Court of Appeals to file a supplemental appellate brief,

and he filed a pro se brief seeking to raise the issue of Ms.

Zavala’s testimony regarding the gun.         (Opp. Aff. ¶ 11.)      The

Court of Appeals, after rejecting Mr. Then’s argument about his

orange pants on the merits, found that his “remaining contention

was unpreserved for [the court’s] review.”          Then, 28 N.Y.3d at

1173.    According to Respondent, Mr. Then never argued against

the admission of Ms. Zavala’s testimony regarding the gun at

trial.    (See Opp. Mem. at 7.)      Mr. Then did object to Ms.

Zavala’s testimony regarding her observation of Mr. Then in

possession of a black Lexus following the robbery.           (May 17 Tr.

at 27.)

            “New York courts consistently interpret [New York

Criminal Procedure Law] § 470.05(2) to require that a defendant

specify the grounds of alleged error in sufficient detail so

that the trial court may have a fair opportunity to rectify any

error.”    Garvey v. Duncan, 485 F.3d 709, 715 (2d Cir. 2007).

Where a defendant fails to do so at trial, the issue cannot be

raised on appeal.      Id. at 715-16; see also Murray v. Carrier,

477 U.S. 478, 485-492 (1986) (finding that the failure to object

at trial under New York’s contemporaneous objection rule is a

procedural bar to appeal); Franco v. Walsh, 73 F. App’x 517, 518


                                     11
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 12 of 21 PageID #: 1377



(2d Cir. 2003)(holding that an issue was unpreserved for appeal

where there was no objection at trial); Bossett v. Walker, 41

F.3d 825, 829 (2d Cir. 1994) (applying the contemporaneous

objection rule as a procedural bar to federal habeas review).

            Prior to the start of Mr. Then’s trial, the

prosecution sought to admit testimony regarding Mr. Then’s

possession of a black Lexus and of a gun, from both the police

officers who arrested him and from Ms. Zavala, pursuant to New

York evidentiary law.      (See May 17 Tr. at 23-27.)       Mr. Then’s

counsel opposed the admission of the police officer’s testimony

regarding the gun, because Mr. Then was previously acquitted of

possessing the gun in a separate case, and because it was overly

prejudicial.     (Id. at 25.)    Regarding Ms. Zavala’s testimony,

defense counsel argued that her proposed testimony that Mr. Then

“was in possession of the car several days prior to the day of

his arrest” was “also prejudicial.”         (Id. at 27.)    However,

defense counsel did not specifically oppose Ms. Zavala’s

testimony about Mr. Then’s possession of the gun.           The trial

court held that testimony from the police officers and from Ms.

Zavala regarding the gun was admissible under state law.             (May

18 Tr. at 162-63.)      During Ms. Zavala’s testimony, Mr. Then’s

counsel did not object to the line of questioning regarding her

witnessing him with a gun.       (See Tr. at 104-05.)




                                     12
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 13 of 21 PageID #: 1378



            The Court of Appeals did not elaborate on why it found

Mr. Then’s contention regarding Ms. Zavala’s testimony

unpreserved for review, but under New York law, “the trial court

must be given a fair opportunity to rule on an issue of law

before it can be raised on appeal.”         Garvey, 485 F.3d at 720.

Mr. Then did not give the trial court such an opportunity with

respect to Ms. Zavala’s testimony about the gun, because his

counsel never specifically opposed that testimony or objected to

it.

            Accordingly, Mr. Then’s claim that the trial court

erred by admitting Ms. Zavala’s testimony regarding the gun is

barred from federal habeas review.         Nonetheless, in the interest

of being comprehensive, the court will address the merits of

both of Mr. Then’s claims, even though only one was properly

preserved.

   II.   Ground One: Requirement to Wear Orange Prison Pants
         During First Day of Jury Selection

            Mr. Then argues that under the Supreme Court’s

decision in Estelle v. Williams, his constitutional right to a

fair trial was violated when he was forced to wear orange prison

pants during the first day of jury selection, which lasted the

afternoon of May 17, 2012.       See Estelle, 425 U.S. 501, 512

(1976) (“[T]he State cannot, consistently with the Fourteenth




                                     13
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 14 of 21 PageID #: 1379



Amendment, compel an accused to stand trial before a jury while

dressed in identifiable prison clothes[.]”).

            In Estelle, the defendant was arrested and, unable to

post bail and denied a request for civilian clothes, forced to

appear in court dressed in full prison attire throughout the

course of his trial, until a guilty verdict was returned.             Id.

at 502-503.     In holding that the defendant’s constitutional

rights were violated, the Supreme Court reasoned that

“compelling an accused to wear jail clothing furthers no

essential state policy,” and “operates usually against only

those who cannot post bail prior to trial.”          Id. at 505.

            Mr. Then’s case presents a different circumstance than

that addressed in Estelle for two reasons.          First, rather than

being forced to wear full prison attire that would have been

plainly visible, Mr. Then was required to wear only prison-

issued pants, and the trial judge sought to seat him so that his

pants were obstructed from view by potential jurors.            Second,

rather than being forced to wear prison clothing for the

entirety of trial, Mr. Then was required to do so only for a

half day of jury selection.

            Just before jury selection began, the trial court

noted for the record that Mr. Then was wearing “orange

correctional pants,” and a “black knitted top.”           (May 17 Tr. at

38.)   The court also noted that Mr. Then was sitting “at the end


                                     14
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 15 of 21 PageID #: 1380



of a long table that [wa]s very wide,” and that he was “the

furthest away possible from the prospective jurors,” and it was

“not likely that unless they strained that they would be able to

see that he [was] wearing orange sweats.”          (Id.)   The record

does not indicate that any reference was made to Mr. Then’s

pants in the presence of the prospective jurors, or that his

pants were visible.

            Because the Court of Appeals rejected Mr. Then’s

contention regarding the orange pants on the merits, this court,

in order to grant his petition, would have to find that the

state court’s adjudication “resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of

the United States”; or (2) “resulted in a decision that was

based on an unreasonable determination of the facts in light of

evidence presented in the State court proceeding.”           28 U.S.C. §

2254(d).

            Had Mr. Then been required to wear full prison

clothing for the entirety of trial, the Supreme Court’s decision

in Estelle would clearly require that this court grant his

petition.    Had he been required to wear full prison clothing for

a portion of trial, the court would then be forced to grapple

with whether a clearly established constitutional right was

violated.    Neither circumstance occurred here.         Petitioner


                                     15
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 16 of 21 PageID #: 1381



relies on United States v. Hurtado (see Reply at 7-8), a case in

which the Second Circuit held that a defendant forced to wear

prison clothing on the first day of trial “should have been

afforded a reasonable opportunity to procure street clothes in

light of the potential prejudicial impact of his appearance in

prison clothes.”     47 F.3d 577, 581 (2d Cir. 1995).        But in that

case, the Second Circuit found the defendant’s wearing of prison

clothing to be harmless error, in part because the defendant

“appeared in prison garb for only one day over the course of a

week-long trial.”      Id. at 582.    The court held that “the length

of time [for which a defendant wears prison clothing] is a

factor to be considered along with the strength of the evidence

against the defendant.”       Id.

            Here, Mr. Then was required to wear prison pants,

which were concealed from view under a table, for only a portion

of jury selection.      Based on the record, the court cannot find

that the state court’s decision was an unreasonable application

of federal law.     This court is not aware of any controlling

precedent establishing a rule that a defendant’s constitutional

rights are violated when he is required to wear prison clothing

in such a limited circumstance, particularly when it appears

that the clothing was concealed from the view of prospective

jurors.    When faced with a habeas petition from a defendant who

was forced to wear shackles during trial, one court held that


                                     16
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 17 of 21 PageID #: 1382



“the complete lack of evidence in the record that Petitioner’s

shackles were visible to the jury [wa]s fatal to Petitioner’s

due process claim.”      Andrade v. Martusello, No. 12-cv-6399, 2015

WL 4154108, at *5 (S.D.N.Y. July 9, 2015).

            Mr. Then asks this court to hold an evidentiary

hearing to determine whether any of the prospective jurors

actually were able to see his pants during that first day of

jury selection.     (Reply at 29-31.)      He argues that the

prospective jurors likely would have been able to see his pants

when they were seated in the gallery of the courtroom, and that

six of the jurors who were ultimately selected were present on

that first day of jury selection.         (Pet. at 5.)    However, under

Hurtado, even if the jurors saw his pants, the court would look

to the length of time for which Mr. Then was required to wear

the pants, which was quite brief, and the totality of the

evidence against him, which was significant.          An employee at the

dealership identified Mr. Then as the robber, police officers

arrested him while he was in possession of the stolen Lexus, and

Ms. Zavala testified that she saw him in possession of the

vehicle before he was arrested.        Thus, the court finds that an

evidentiary hearing is not warranted, because even if it were

true that some jurors did in fact see his orange pants, despite

the trial judge’s effort to conceal them, this court still could

not grant the petition.       See Schriro v. Landrigan, 550 U.S. 465,


                                     17
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 18 of 21 PageID #: 1383



475 (2007) (“District Court was well within its discretion to

determine that, even with the benefit of an evidentiary hearing,

[the petitioner] could not develop a factual record that would

entitle him to habeas relief.”).

            There is no precedent, controlling or otherwise,

establishing that a defendant is denied his constitutional

rights in a situation analogous to Mr. Then’s, and thus the

state court’s decision was not contrary to clearly established

federal law.     Accordingly, in the absence of controlling law to

the contrary, Mr. Then cannot make out a constitutional claim on

the ground that he was required to wear orange pants for part of

jury selection.     This ground for relief is, therefore,

respectfully rejected.

   III. Ground Two: Admission of Ms. Zavala’s Testimony Regarding
        the Gun

            Mr. Then also urges this Court to grant his habeas

petition on the ground that the testimony of his ex-girlfriend

regarding his possession of a gun was improperly admitted by the

trial judge.     (Pet. at 7.)    As discussed above, this claim is

procedurally barred because Mr. Then’s counsel did not

specifically oppose it, and it was thus deemed unpreserved for

review by the Court of Appeals.        Even if this claim were not

procedurally barred, the claim would fail on the merits.




                                     18
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 19 of 21 PageID #: 1384



            “[S]tate court evidentiary rulings are generally not a

basis for habeas relief.”       Vega v. Walsh, 669 F.3d 123, 126 (2d

Cir. 2012).     Here, prior to trial, the trial court found that

Ms. Zavala’s testimony regarding the gun was admissible because

it “establish[ed] [Petitioner’s] identity to complete the

narrative and to show that he had access to a weapon, thus,

tending to establish his involvement in the charged crime.”

(May 18 Tr. at 163.)      Mr. Then argues that he was acquitted in a

separate case involving possession of the gun, and the trial

court erred because it “still allowed the ex-girlfriend to

testify that [P]etitioner possessed the gun that he had already

been acquitted of possessi[ng] in the Bronx.”           (Pet. at 7-8.)

But Ms. Zavala’s testimony was not obviated merely because

Petitioner was not convicted of possessing the gun.            Whether or

not the prosecution proved beyond a reasonable doubt in a

separate case that Mr. Then possessed the gun in a manner that

violated the law, his possession of a gun around the time of the

robbery was relevant to whether he committed the robbery, and

the trial court held that its relevance was not outweighed by

the prejudicial effect.

            There is no precedential case law suggesting that the

admission of Ms. Zavala’s testimony violated clearly established

federal law.     Though her testimony that Mr. Then was in

possession of a gun similar to the one used during the charged


                                     19
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 20 of 21 PageID #: 1385



robbery was likely highly prejudicial, it was also clearly

relevant, and trial courts are granted significant leeway under

federal law to make admissibility determinations after balancing

the probative value of the evidence against the potential for

unfair prejudice.      See Davis v. Poole, 767 F. Supp. 2d 409, 424

(W.D.N.Y. 2011) (“Whether under state or federal rules of

evidence, the balancing of the prejudicial effect of certain

evidence against its probative value is left to the sound

discretion of the trial judge.”); see also United States v. Abu–

Jihaad, 630 F.3d 102, 131 (2d Cir. 2010) (trial court has the

“superior position to assess relevancy and to weigh the

probative value of evidence against its potential for unfair

prejudice”).     This court finds no constitutional error with

regard to the admission of Ms. Zavala’s highly relevant

testimony.

            Accordingly, even if this ground for relief were not

procedurally barred, the court would respectfully reject it on

the merits.

                                 Conclusion

            For the foregoing reasons, Mr. Then’s Section 2254

petition is respectfully DENIED and dismissed in its entirety.

Because Petitioner has not made a substantial showing of the

denial of a constitutional right, a certificate of appealability

shall not issue.     Miller-El v. Cockrell, 537 U.S. 322, 327


                                     20
Case 1:19-cv-01618-KAM Document 15 Filed 10/26/20 Page 21 of 21 PageID #: 1386



(2003) (discussing certificate of appealability standard); Rules

Governing Section 2254 and 2255 Cases, Rule 11 (“The district

court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.”).

            The Clerk of Court is directed to enter judgment in

favor of Respondent, serve Mr. Then with a copy of this

Memorandum and Order, the judgment, and an appeals packet, note

service on the docket, and close this case.

SO ORDERED.

Dated:      Brooklyn, New York
            October 26, 2020


                                          __________/s/_    ____    ___
                                          Hon. Kiyo A. Matsumoto
                                          United States District Judge




                                     21
